PER CURIAM.
Defendant’s conviction for possession of pentazocine in violation of La.R.S. 40:969 is affirmed. His sentence of 20 years at hard labor, imposed after the trial court adjudicated him a third offender, La.R.S. 15:529.-1, is, however, vacated and this case is remanded for resentencing. At the time of the offense in 1980, pentazocine occupied Schedule IV in La.R.S. 40:964, as amended by Acts 1979, No. 659, and carried a maximum penalty of 5 years at hard labor for a first offender, or 10 years at hard labor for a second or third offender sentenced under La.R.S. 15:529.1. Defendant’s multiple offender sentence is therefore illegal and subject to correction at any time. La.C. Cr.P. art. 882; State v. Thomas, 447 So.2d 1053 (La.1984); State v. Wiggins, 432 So.2d 234 (La.1983).
*159CONVICTION AFFIRMED; SENTENCE VACATED AND CASE REMANDED FOR RESENTENCING.